Citation Nr: 1119438	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  05-03 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a herniated nucleus pulposus of the L5-S1, prior to August 4, 2010.

2.  Entitlement to a disability rating in excess of 40 percent for a herniated nucleus pulposus of the L5-S1, from August 4, 2010.

3.  Entitlement to a separate disability rating in excess of 10 percent for S1 radiculopathy associated with herniated nucleus pulposus of the L5-S1.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to December 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.

In January 2007, the Veteran testified at a personal videoconference hearing over which the undersigned Veterans Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file.

This matter was previously before the Board in April 2007 and May 2010 at which time it was remanded for additional development.  It is now returned to the Board for appellate consideration.

The Board notes that by rating action of the RO dated in August 2010, the Veteran's service-connected herniated nucleus pulposus of the L5-S1was assigned an increased disability rating of 40 percent, effective as of August 4, 2010.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.

In correspondence dated in July 2009, the Veteran's representative raised the issues of entitlement to service connection for a lung disorder and entitlement to an increased rating for a left eye disability.  The Board does not have jurisdiction of these issues as they have not been adjudicated by the RO.  Absent a decision, a notice of disagreement and a substantive appeal the Board does not have jurisdiction of an issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  The issue is, therefore, referred to the RO for appropriate action.

The issue of a separate disability rating in excess of 10 percent for S1 radiculopathy associated with herniated nucleus pulposus of the L5-S1is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 4, 2010, the service-connected herniated nucleus pulposus of the L5-S1 is manifested by pain in the lumbar spine with 50 degrees of flexion, 20 degrees of extension, 15 degrees of lateral flexion, 20 degrees of right lateral rotation, and 15 degrees of left lateral rotation; but without incapacitating episodes for which a physician prescribed bed rest.

2.  From August 4, 2010, the service-connected herniated nucleus pulposus of the L5-S1 is not manifested by unfavorable ankylosis of the thoracolumbar spine; nor by incapacitating episodes for which a physician prescribed bed rest.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for the service-connected herniated nucleus pulposus of the L5-S1, prior to August 4, 2010, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2010).

2.  The criteria for a disability rating in excess of 40 percent for the service-connected herniated nucleus pulposus of the L5-S1, from August 4, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243  (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in May 2004, March 2006, May 2007, and June 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  He was also provided the requite notice with respect to the Dingess requirements set forth above.

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2006) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010). 

The Veteran contends that his service-connected low back disability is more severe than the currently assigned disability ratings.  Lumbar spine disabilities are rated on the basis of limitation of motion, with evaluations assigned under the General Rating Formula for Diseases and Injuries of the Spine.  A note following the schedular criteria indicates that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  38 C.F.R. § 4.71a.  In the alternative, an evaluation can be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. Diagnostic Codes 5235-5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, where the disability is with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  The maximum 100 percent disability rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  In addition, for VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees (see also 38 C.F.R. § 4.71, Plate V).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

Degenerative arthritis established by X- ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a disability rating of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent disability ratings are combined, not added, under Diagnostic Code 5003.

Where there is evidence of intervertebral disc syndrome, the disability may also be rated based upon incapacitating episodes where incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants a 20 percent disability rating.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent disability rating is warranted.  A maximum disability rating of 60 percent is assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  It is noted that an "incapacitating episode" as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Prior to August 4, 2010

The Veteran filed his claim for an increased disability rating in May 2004.  In support of his claim, he underwent a VA examination in June 2004, the report of which shows that he reported pain in his mid to lower lumbar area which would radiate to the left lower extremity.  Walking, running, and jumping would increase his pain.  He added that he had not had any incapacitation in the preceding 12 months.  His low back did not interfere with his current job, nor with his activities of daily living, though it did interfere with some recreational activities.  Physical examination revealed 80 degrees of flexion, 30 degrees of extension, 30 degrees of right lateral flexion and 40 degrees of left lateral flexion, and 45 degrees of right and left rotation.  There was end of range pain with motion.  There was no muscle spasm detected.  He was tender in the lower lumbar spine in both paraspinal areas.  The diagnosis was residuals from left S1 radiculopathy without evidence of current active nerve root irritation.  The examiner added that it was at least as likely as not that the range of motion measured for the low back was additionally limited by pain, by approximately 10 percent.

VA outpatient treatment records dated from January 2005 to November 2005 show intermittent reports of treatment for a low back strain.

A VA examination report dated in November 2005 shows that the Veteran reported continued back pain which he treated with pain medication and a back brace during periods of pain and instability.  He described periodic dull aching with stiffness and radiation in the bilateral buttocks and feet.  It would affect his ability to walk when the pain was severe.  Aggravating factors included lifting, prolonged standing, bending, prolonged sitting, and weather changes.  He noted having had some incapacitating episodes and had some prescribed bed rest in the past year by a physician.  He also reported flare-ups (consisting of increased weakness and pain) two to three times weekly, usually lasting two days.  He reported being employed full time as an educator, but noted that he had to give up his second job in tree service, in part, due to his back.  His activities of daily living were affected in that he had increased instability getting in and out of the tub.  His recreational activities were affected in that he could no longer play softball, run, or spend time with his horse.  Physical examination revealed 50 degrees of flexion, 20 degrees of extension, 25 degrees of right lateral flexion and 35 degrees of left lateral flexion, and 30 degrees of right rotation and 25 degrees of left rotation.  There was end of range pain with motion.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use.  There was no spasms present.  There was bilateral buttock tenderness to palpation consistent with sciatic piriformis syndrome.  The diagnosis was herniated nucleus pulposus L5-S1 and S-1 radiculopathy.

VA outpatient treatment records dated from March 2006 to October 2006 show reported continued pain in the low back.

During his January 2007 videoconference hearing, the Veteran asserted that his November 2005 VA examination had been inadequate in that it lasted only 15 minutes, and that range of motion testing had been conducted with appropriate instrumentation.  He described his symptoms as including pain and numbness which would radiate to the lower extremities.  He also reported experiencing back spasms, including during his most recent VA examination.

A VA spine examination report dated in June 2007 shows that the Veteran reported a variable degree of low back pain, which would radiate down to his left leg.  He was uncertain whether he could walk a mile on level ground.  He described that in the preceding 12 months, he had experienced two incapacitating episodes of back pain.  He indicated that in his usual occupation as a scheduler for VA, he would experience difficulty with bending and stiffness.  In daily living, he had to give up karate because of his back.  He would have flare-ups, which were weather and activity related, which could last from several hours to up to a month, and cause cramping and spasms.  He would use a back brace.  Physical examination revealed no distress at rest, but a moderate degree of motion pain getting on and off the examination table.  He lacked 14 to 16 inches of being able to touch his toes.  There was 50 degrees of flexion, 20 degrees of extension, 15 degrees of lateral flexion, and 20 degrees of right rotation and 15 degrees of left rotation.  There was end of range pain with motion.  There was no additional limitation of motion following repetitive use.  There was tenderness at the left sacroiliac and paraspinal region.  Straight leg raising was 45 degrees to the right and 20 degrees to the left.  Diagnostic testing revealed disk disease and spondylosis at the level L5-S1.  The diagnosis was degenerative joint disease and degenerative disc disease of the lumbar spine.

In considering the rating criteria, set forth above, in order for the Veteran to receive the next higher 40 percent disability rating pursuant to the General Rating Formula for Diseases and Injuries of the Spine for a disability of the thoracolumbar spine, there must be evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  The June 2004 VA spine examination report specifically set forth that forward flexion was 80 degrees, with range of motion additionally limited by pain by approximately 10 percent.  In November 2005 and June 2007, forward flexion was 50 degrees, with no additional loss of motion with repetitive use.  There is no competent medical evidence of record that the Veteran's forward flexion of the thoracolumbar spine was limited to 30 degrees or less, even after repetitive motion.  There is also no evidence of record that the Veteran has ankylosis of the thoracolumbar spine. Therefore, a disability rating higher than the currently assigned 20 percent does not apply under the general rating formula for spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).

Additionally, in order to receive the next higher 40 percent disability rating for intervertebral disc syndrome, the evidence must show incapacitating episodes having a total duration of at least four weeks but less than six weeks during the preceding 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  As noted above, in June 2004, the Veteran indicated he had not had any incapacitation in the preceding 12 months.  In November 2005, the Veteran did report having had some incapacitating episodes and had some prescribed bed rest in the past year by a physician, but he did not specify that such had a total duration of at least four weeks but less than six weeks.  Similarly, in June 2007, he reported that in the preceding 12 months, he had experienced two incapacitating episodes of back pain, however, he did not indicate that such had a total duration of at least four weeks but less than six weeks.  As such, a disability rating higher than the currently assigned 20 percent under the rating criteria for intervertebral disc syndrome, also, would not be appropriate.  Id.

The schedule provides for a separate evaluation for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). The medical evidence of record has shown that neurological and genitourinary evaluations were satisfactory.  There was no evidence of bladder complaints or bowel complaints.  The Board notes that the Veteran has been separately rated for S1 radiculopathy associated with herniated nucleus pulposus of the L5-S1, and this issue is discussed further in the Remand portion of this decision below.  As such, there is no other provision under which an additional separate disability rating may be assigned for the Veteran's disability.

The Veteran also is not entitled to a separate compensable disability rating for limitation of motion of the thoracolumbar spine due to degenerative disc disease, which is rated as degenerative arthritis under Diagnostic Code 5003.  Evaluations for distinct disabilities resulting from the same injury may be separately rated as long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban, 6 Vet. App. at 261-62. Limitation of motion of the thoracolumbar spine has been considered and compensated under the 20 percent disability rating already assigned.  To assign a separate disability rating for limitation of the motion of the spine due to degenerative arthritis is not permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, Diagnostic Code 5003 and following notes.

Additionally, a disability rating higher than that already assigned, based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, 8 Vet. App. at 202.  During the June 2004 VA examination, the examiner noted that range of motion was additionally limited by pain, however, this has already been contemplated by the 20 percent disability rating for limitation of motion, and there is no indication that there was additional functional loss due to weakness, fatigability, incoordination on repetitive use.  In November 2005 and June 2007, the examiner specifically indicated that there was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use.  Thus, the Veteran's pain has already been considered in the determination of the proper rating assigned in this case.

Nevertheless, the Veteran maintains that his low back disability warrants a higher disability rating, and the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.  Furthermore, although his symptoms may indeed be worse, the medical evidence of record does not show that they rise to the level that would warrant the assignment of the next higher, 40 percent disability rating.

The Veteran is entitled to be rated under the code that allows the highest possible disability rating.  After reviewing all pertinent provisions, however, there is no basis on which to assign a higher or separate disability rating. The preponderance of the evidence is against a disability rating higher than 20 percent for the Veteran's herniated nucleus pulposus of the L5-S1, prior to August 4, 2010.  The Veteran's disability rating has been staged as captioned above.  An additional staged rating is not appropriate in the present case because the Veteran's symptoms remained constant throughout the course of the period on appeal prior to August 4, 2010.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

From August 4, 2010

A VA spine examination report dated in August 2010 shows that the Veteran reported that his back symptoms were worse since his last examination.  He indicated having daily stiffness in the lumbar back and pain which was described as a two on a scale of 10.  He also reported radiculopathy on the left side with numbness to the foot.  During flare-ups, ambulation was said to be affected.  There had not been any incapacitating episodes within the past 12 months for which a physician had prescribed bed rest.  He would take prescription medication for his pain.  He was currently employed as a clerk, but prolonged sitting would aggravate his back pain which affected his job.  His activities of daily living were affected to include climbing stairs, bending, lifting, and prolonged walking and standing.  He did have a back brace for intermittent use as an assistive device.  He would experience flare-ups of back pain every four months that would last anywhere from one to 10 days.  He would take medications and try to rest and take it easy until they resolved.  Precipitating factors were unknown.

Physical examination revealed that forward flexion was to 30 degrees without pain, and to 65 degrees with pain.  Extension was to 30 degrees, bilateral flexion to 25 degrees, and bilateral rotation to 25 degrees.  The last two measurements were without pain.  The range of motion was not additionally limited following repetitive use.  There was diffuse lumbar tenderness.  There was no spasm noted.  Straight leg raising was positive on the left.  Gait was antalgic.  The diagnosis was degenerative joint disease and degenerative disk disease of the lumbar spine with neurological results deferred to the VA neurological examination.  The examiner added that the Veteran did not have additional range of motion loss due to any weakened movement, excessive fatigability or incoordination.  It was at least as likely as not that increased pain could limit functional ability during flare-ups.  However, to state clearly the degree of additional range of motion loss due to pain on repetitive use or during flare-ups would be mere speculation.  The examiner was unable to concisely know what additional range of motion would be lost during a flare-up.  The Veteran was currently not having a flare-up, therefore, the examiner was not able to assess that.  The Veteran was said not to have had an incapacitating episode in the preceding 12 months.

The Veteran's low back disability is rated as 40 percent disabling effective as of August 4, 2010.  Under the General Rating Formula for Diseases and Injuries of the Spine, the next higher 50 percent disability rating contemplates unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating contemplates unfavorable ankylosis of the entire spine.  Although the record does indicate that the Veteran's lumbar spine has limitation of motion, there is no evidence of record to suggest that he has ankylosis.  Therefore, a 50 percent disability rating based on unfavorable ankylosis is not applicable.

The Veteran has put forth credible complaints of pain.  With regard to such complaints, VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 205-206.  The VA examiner in August 2010 specifically indicated that the Veteran did not have additional range of motion loss due to any weakened movement, excessive fatigability, or incoordination.  He noted that it was likely that that increased pain could limit functional ability during flare-ups, but however, the degree of additional range of motion loss due to pain on repetitive use or during flare-ups could not be assessed without resorting to mere speculation.  In this regard, the Board finds that the Veteran's spine disability is likely manifested by some functional limitation due to pain on motion.  However, the currently assigned disability rating of 40 percent contemplates manifestations of pain on motion.  There is no showing of any other functional impairment which would warrant a higher disability rating for the complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a.  Additionally, the Veteran's disability rating can only be increased based on due to unfavorable ankylosis, not limitation of motion.

In considering whether a separate disability rating for any associated objective neurologic abnormalities , the medical evidence of record has shown that neurological and genitourinary evaluations were satisfactory.  There was no evidence of bladder complaints or bowel complaints.  As noted above, the Veteran has been separately rated for S1 radiculopathy associated with herniated nucleus pulposus of the L5-S1, and this issue is discussed further in the Remand portion of this decision below.  As such, there is no other provision under which an additional separate disability rating may be assigned for the Veteran's disability.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  See Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey, 7 Vet. App. at 208.  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.  Although his symptoms may indeed be worse, the medical evidence of record does not show that they rise to the level that would warrant the assignment of a disability rating higher than 40 percent. 

The Veteran is entitled to be rated under the code that allows the highest possible disability rating.  After reviewing all pertinent provisions, however, there is no basis on which to assign a higher or separate disability rating than already assigned.  The preponderance of the evidence is against a disability rating higher than 40 percent for the Veteran's herniated nucleus pulposus of the L5-S1, from August 4, 2010.  The Veteran's disability rating has been staged as captioned above.  An additional staged rating is not appropriate in the present case because the Veteran's symptoms remained constant throughout the course of the period on appeal from August 4, 2010.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); See Gilbert, 1 Vet. App. at 56.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's herniated nucleus pulposus of the L5-S1 does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's herniated nucleus pulposus of the L5-S1 is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

A disability rating in excess of 20 percent for a herniated nucleus pulposus of the L5-S1, prior to August 4, 2010, is denied.

A disability rating in excess of 40 percent for a herniated nucleus pulposus of the L5-S1, from August 4, 2010, is denied.


REMAND

Unfortunately, another remand is required in this case as to the issue of a separate disability rating in excess of 10 percent for S1 radiculopathy associated with herniated nucleus pulposus of the L5-S1.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In its May 2010 Remand, the Board directed that the Veteran be scheduled for a VA neurological examination so as to determine the severity of the neurological impairment due to the Veteran's service-connected herniated nucleus pulposus, L5-S1 with S1 radiculopathy.  A VA compensation and pension inquiry form dated in August 2010 contained in the Veteran's claims file shows that a peripheral nerves examination was requested on June 10, 2010, but was cancelled by MAS.  It was then indicated that a peripheral nerves examination was requested on June 30, 2010, and was completed.  The August 2010 Supplemental Statement of the Case which followed refers to a June 30, 2010, VA neurological examination, however, such examination report is not contained in the Veteran's claims file.  On remand, such examination report must be associated with the Veteran's claims file so that this issue may be adjudicated by the Board.  VA has a duty to request all available and relevant records from federal agencies, including VA medical records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  If such findings are no longer available, the Veteran must be scheduled for an additional VA neurological examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the VA medical center in Columbia, South Carolina, and attempt to obtain a copy of the VA neurological examination report of the Veteran dated June 30, 2010.  This identified examination report must be associated with the Veteran's claims file.

2.  If the June 20, 2010, VA neurological examination report of the Veteran cannot be obtained, the RO/AMC shall, again, schedule the Veteran for a VA neurological examination so as to identify and determine the severity of the neurological impairment due to the Veteran's service-connected herniated nucleus pulposus, L5-S1 with S1 radiculopathy.  Such tests as the examining physician deems necessary should be performed, to include any electromyography (EMG) testing/nerve conduction studies, as well as complete range of motion studies.  All findings should be reported in detail.  The examiner should specifically identify the nerve or nerves that are affected by the Veteran's service-connected HNP L5-S1 with S-1 radiculopathy, and discuss the severity of the impairment caused by the affected nerve(s).  In this regard, the examiner must state whether there is any paralysis of the affected nerve, and if so whether it is complete or incomplete and whether such paralysis is mild, moderate or severe.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


